Citation Nr: 1045176	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

Entitlement to service connection for degenerative disc disease 
of the lumbosacral and cervical spine with stenosis of the 
lumbosacral, thoracic and cervical spine, to include as secondary 
to service-connected residuals of low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the RO in 
Detroit, Michigan, which granted service connection for residuals 
of a low back strain, and denied service connection for 
degenerative disc disease of the lumbosacral and cervical spine 
with stenosis of the lumbosacral, thoracic and cervical spine.

The Board notes that the Veteran's substantive appeal, filed in 
February 2007, was not timely as it was received more than one 
year after the November 2005 rating decision and more than 60 
days after the March 2006 SOC were mailed to the Veteran. 
However, in the interest of facilitating an efficient resolution 
of the appeal, the Board will waive the timeliness of the 
substantive appeal and proceed to consider the claim on the 
merits. See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the 
receipt of a timely substantive appeal is not a jurisdictional 
requirement, and may be waived by the Board).

The Board notes that the evaluation for residuals of low back 
strain was increased from 20 percent to 40 percent in a November 
2007 rating decision.  Thereafter, the Veteran clarified that the 
specific issue he wished to appeal with his VA Form 9 was service 
connection for degenerative disc disease of the lumbosacral and 
cervical spine with stenosis of the lumbosacral, thoracic and 
cervical spine.  He requested that his appeal be processed for 
this condition only.  The evaluation for service-connected 
residuals of a low back strain is not an issue on appeal before 
the Board.

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision as to the Veteran's claim.  

As noted above, the November 2005 rating decision granted service 
connection for residuals of low back strain, evaluated as 20 
percent disabling.  This evaluation was increased to 40 percent 
in a November 2007 rating decision.  At the July 2010 
videoconference hearing, the Veteran's representative argued the 
issue of service connection for degenerative disc disease of the 
lumbosacral and cervical spine with stenosis of the lumbosacral, 
thoracic and cervical spine as secondary to his service-connected 
low back strain.  The Board notes that the Veteran has not been 
provided a VCAA letter about the requirements for establishing 
secondary service connection under 38 C.F.R. § 3.310.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (VA has a duty to notify the veteran 
of any information and medical or lay evidence that is necessary 
to substantiate the claim.)  As such, this issue must be remanded 
so as to provide the Veteran with notice of the requirements for 
establishing service connection based on a secondary theory of 
entitlement.  

The Veteran was afforded a VA spine examination in October 2005.  
Among other things, it was noted that the Veteran had advanced 
degenerative disc disease of the lumbar, dorsal and cervical 
spine, and spinal stenosis involving the lumbar, thoracic and 
cervical spine.  The examiner opined that it would be speculative 
to state that any of these conditions were related his low back 
strain in service.  

Thereafter, the Veteran submitted a medical opinion dated in 
March 2006 from R.A. Kempf, M.D.  This opinion states that "it 
is more likely than not that [the Veteran's] current disability 
is the direct result of the progressive deterioration of his 
spine following the original disc injury back in the late 1960s 
while he was in the service."

In October 2006, the claims file was returned to the October 2005 
VA examiner for an addendum opinion in light of additional 
medical evidence, namely the medical statement of Dr. Kempf, that 
had since been associated with the file.  Following a review of 
the new evidence, the examiner stated that her previous opinions 
remained unchanged.  

In this case, although the Veteran was afforded a VA examination 
in October 2005, and an addendum opinion was requested in October 
2006, no opinion was provided as to whether the Veteran's 
degenerative disc disease and spinal stenosis may have been 
caused or aggravated by his service-connected residuals of low 
back strain.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
As such, the Board finds it necessary to remand the claim for a 
new examination to address this question.  

At the July 2010 hearing, the Veteran indicated that there was 
additional evidence that he wished to submit in support of his 
claim.  Pursuant to his request, the Board agreed to hold the 
record open for 60 days.  In August 2010, the Board received a 
request for a copy of the Veteran's service treatment records for 
the purpose of obtaining a medical opinion from his private 
physician.  A copy of his service treatment records was sent to 
the Veteran in October 2010.  Although the 60-day period lapsed 
before the requested records were provided to the Veteran, as the 
case is being remanded for other matters, the Veteran now has 
another opportunity to submit additional evidence in support of 
his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the evidence 
necessary to substantiate a claim for 
secondary service connection.  In doing so, 
the AOJ should also advise the Veteran that 
he now has another opportunity to submit 
additional evidence in support of his 
claim.  

2.  The AOJ should then schedule the 
Veteran for an appropriate VA examination 
with an orthopedic physician to assess 
the etiology of his degenerative disc 
disease of the lumbosacral and cervical 
spine with stenosis of the lumbosacral, 
thoracic and cervical spine.  The claims 
file must be made available to the examiner 
and the examiner must note in the 
examination report that the file was 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (1) whether the Veteran's 
degenerative disc disease and stenosis are 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to his active military service or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability; and (2) whether the Veteran's 
degenerative disc disease and stenosis are 
at least as likely as not etiologically 
related to his service-connected residuals 
of low back strain via causation or 
aggravation, or whether such a 
relationship is unlikely.  In rendering the 
opinion(s), the examiner should take into 
account the Veteran's medical history of 
back problems, as well as his history of 
post-service work-related back injuries in 
the 1970s, the 1980s and in 1997.  The 
examiner should also reconcile his/her 
opinion with the March 2006 medical opinion 
of Dr. R.A. Kempf, which attributes the 
Veteran's current back problems to an 
injury in service.  (The examiner should be 
mindful that this opinion refers to a "disc 
injury" in service even though service 
treatment records show that the injury was 
in fact a low back strain.)

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to form 
an opinion without resorting to 
speculation, the examiner should so state 
and provide the reasons why an opinion 
would require speculation.  

3.  Thereafter, the AOJ should readjudicate 
the claim.  All new evidence received since 
the issuance of the November 2007 SSOC 
should be considered.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


